Citation Nr: 1534691	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-28 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for a renal disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 1975 and from July 2007 to May 2008.  He had additional National Guard and reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The March 2009 rating decision, in relevant part, denied service connection for anemia and renal damage.  The April 2009 rating decision denied service connection for hearing loss and tinnitus.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2014.

In a September 2014 decision, the Board dismissed the withdrawn claim of service connection for hepatitis C.  At that time, the Board also remanded the remaining claims for additional development.

The issues of entitlement to service connection for anemia and a renal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss for VA compensation purposes.

2.  Tinnitus was not manifested during the Veteran's service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The requirements for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard May 2008 and November 2008 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

However, regarding anemia and renal disorder, the Veteran's private treatment records are not complete and were not requested in accordance with the Board's September 2014 remand.  As is discussed in the remand section, because the requested development in the September 2014 Board remand was not substantially completed, the Board finds that further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  However, there is no indication that the records would be relevant to the hearing loss and tinnitus claims.

The Veteran was provided a VA audiological examination in September 2008.  The September 2014 Board remand instructed the AOJ to schedule the Veteran for a new VA audiological examination to determine the nature and etiology of any hearing loss and tinnitus.  The Veteran was scheduled for such an examination in April 2015, but the Veteran failed to appear for the scheduled examination.  Where a veteran fails to appear for a VA examination in connection with an original claim for service connection without good cause, the claim will be decided based on the evidence of record.  See 38 C.F.R. § 3.655 (2015).  Despite receiving subsequent correspondence from the Veteran and his representative, no good cause was offered explaining his failure to appear for the scheduled examination.

Therefore, the September 2008 audiological examination, along with the expert medical opinion in a March 2009 addendum, will be used as evidence for deciding the claims of service connection for hearing loss and tinnitus.  Given the Veteran's failure to appear for the scheduled April 2015 audiological examination, the September 2008 examination report is sufficient as it is based upon consideration of the Veteran's prior medical history and examinations, describes the Veteran's hearing and tinnitus in sufficient detail so that the Board's evaluation is fully informed, and contains reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Applicable Law

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran seeks service connection for hearing loss.  He testified at the June 2014 Board hearing that he has hearing loss due to in-service noise exposure, to include working on heavy equipment, refueling jet engines, and firing rifles.  The Board notes that the Veteran's service personnel records show that his military occupational specialty included vehicle and vehicular equipment maintenance craftsman in the Air Force.  Thus, his exposure to loud noise during service is established.

His service enlistment examinations reveal no hearing complaints, ear complaints, or hearing loss as defined by 38 C.F.R. § 3.385.  The Veteran's service treatment records (STRs) reveal no complaints or findings of hearing loss.  Instead, the STRs contain multiple audiogram results showing normal hearing.  See, e.g., STRs dated April 8, 1978, and May 5, 2003.

The Veteran was afforded a VA examination in September 2008 soon after his separation from service in May 2008.  The puretone and Maryland CNC results from that examination reveal that the Veteran's hearing is normal.  Because of the Veteran's failure to report for the scheduled April 2015 VA examination, the only post-service medical evidence of record addressing the Veteran's claimed hearing loss is the September 2008 VA examination report.  Following review of the claims file and examination of the Veteran, the examiner reported results that demonstrate that the Veteran does not have hearing loss according to 38 C.F.R. § 3.385.

In the absence of proof of a present disability, there can be no valid claim, and hearing loss for VA compensation purposes has not been shown in this case regardless of the Veteran's contentions.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim).  Consequently, given the lack of a current disability, service connection for hearing loss is denied.

Tinnitus

The Board notes that the first mention of tinnitus was on the Veteran's May 2008 application for benefits in which he alleged that his tinnitus started in service in 2007.  However, during the September 2008 VA audiological examination, the Veteran reported to the examiner that the tinnitus began 10 years prior to the examination, which would be 1998.  Additionally, at the Board hearing, the Veteran stated that his tinnitus began during the time he was in school, approximately 20 years ago in the early to middle 1990s.

The September 2008 examiner also provided a March 2009 addendum opinion regarding the etiology of the Veteran's tinnitus.  Based on the Veteran's report of the 1998 onset date, the examiner found that the Veteran's tinnitus is not likely a result of military service because it began well before his active duty service, apparently referring to the Veteran's June 2007 enlistment date.  Because of the Veteran's failure to report for the scheduled April 2015 VA examination, the only medical evidence of record addressing the etiology of the Veteran's tinnitus is the September 2008 VA examination report.  Thus, any other argument raised by the Veteran regarding the relation between his tinnitus and service could not be addressed by a new examiner.  Consequently, there is no medical opinion contrary to the examiner's negative nexus opinion regarding tinnitus.  The examiner's opinion was provided following examination of the Veteran and review of the claims file and included an adequate rationale for the opinion reached.  Thus, it is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

The Board acknowledges that tinnitus is a condition where lay observation has been found to be competent to establish the presence of the disability and that the Veteran is competent to declare that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, the Veteran has been inconsistent in reporting the onset of tinnitus, as is described above.  Given the Veteran's inconsistency regarding the onset of tinnitus and the fact that the first mention of tinnitus in the record is in connection with his claim for benefits, the Board finds the Veteran's statements about the in-service onset of his current tinnitus not to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Furthermore, the question of whether tinnitus is related to in-service noise exposure is medically complex in nature.  Thus, whether the Veteran's current tinnitus is related to his military noise exposure is a matter requiring medical expertise, which the Veteran has not been shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Board accords significantly more probative value to the opinion of the VA examiner than to the Veteran's lay opinion as to the etiology of his current tinnitus.

In summary, the Board finds that tinnitus was not manifested during the Veteran's service and is not otherwise related to service.  The Veteran has not met his burden for substantiating the claim.  See 38 U.S.C.A. § 5107(a).   Accordingly, the preponderance of the evidence is against the claim for service connection for tinnitus, and therefore, service connection for tinnitus is denied. 

In reaching the above conclusions regarding hearing loss and tinnitus, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied.


REMAND

Regarding anemia and renal disorder, the Board's September 2014 remand instructed the AOJ to request private treatment records from Dr. S. Thompson after securing any necessary releases because the Veteran testified at the Board hearing that he seeks treatment from that physician for anemia and a renal disorder and was scheduled to see Dr. Thompson in the near future.  However, as stated in an April 2015 supplemental statement of the case, the Veteran "only authorized the release of medical records for diabetes mellitus type II and peripheral neuropathy."  Thus, the AOJ failed to secure the necessary release for relevant records and because the requested development in the September 2014 Board remand was not substantially completed, the Board finds that further action to ensure compliance with the remand directives is required.  Stegall, 11 Vet. App. at 268.  Accordingly, updated relevant records from Susanne P. Thompson, D.O., should be requested on remand after securing the proper release from the Veteran.

The Board notes that the Veteran is currently service-connected for systemic lupus erythematosus (SLE) and diabetes mellitus.  STRs dated August 29, 2007, indicate that the Veteran's SLE was manifested, in part, by anemia.  Additionally, STRs dated December 11, 2007, show left kidney biopsy results indicating acute tubular damage and lupus nephritis.  In a July 2015 statement, the Veteran's representative contends that the Veteran has nephritis secondary to SLE and diabetes.

The Board finds that the Veteran should be afforded VA examinations to clarify diagnoses of any current anemia and/or renal disorder, to include nephritis.  The examiner(s) should opine on whether any such disabilities present are related to the Veteran's military service, to include whether any diagnosed anemia or renal disorder is secondary to any of the Veteran's service-connected disabilities.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated the Veteran for anemia and/or a renal disorder.  After securing any necessary releases, request any records identified that are not duplicates of those contained in the claims file.  Specifically, obtain updated relevant treatment records from Susanne P. Thompson, D.O.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination(s) with an appropriate VA examiner(s) to determine the nature and etiology of any currently present anemia or renal disorder.  The claims file must be made available to and reviewed by the examiner(s).  All indicated studies should be performed.

a. The examiner(s) should identify any current anemia or renal disorder.

b. Then, the examiner(s) should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any above diagnosed disorder is related to the Veteran's military service, to include consideration of the STRs indicating the Veteran's SLE was manifested by anemia and the left kidney biopsy results indicating acute tubular damage and lupus nephritis.

c. The examiner should also opine on whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any above diagnosed anemia or renal disorder is caused or aggravated by any of the Veteran's service-connected disabilities, to include SLE and diabetes mellitus.

The examiner must address both causation and aggravation.  If aggravation of a diagnosed anemia or renal disorder by an already service-connected disability is found, then the examiner must attempt to establish a baseline level of severity of the anemia or renal disorder prior to aggravation by any service-connected disability.

The examiner should provide the reasoning for the conclusions reached.

3.  After the development requested above has been completed to the extent possible, the RO should review the examination report to ensure that it is responsive to the remand directives.  If it does not comply with remand directives, corrective action should be taken.

4.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


